DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on November 13, 2019 for application number 16/682,186. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2019 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. IT 10-2018-000010465 filed on November 20, 2018.

Disposition of Claims
     Claims 1-20 are pending in this application.
     Claims 1-20 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a device for transforming the rotary motion of said hub” and “said transformation device is a kinematic mechanism” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, the limitation “…wherein said transformation device is a kinematic mechanism of the "Scotch yoke" type…” renders the claim undefined because there is not a definite boundary as to what Applicant regards as their invention. Specifically, the term “Scotch yoke" type” is a relative term that can encompass several combinations and structures yielding an uncertainty as to what specifically is the needed structure for the claimed invention. Accordingly, said term “Scotch yoke" type” will be omitted for examination purposes. The limitation to be examined will be read and interpreted as “…wherein said transformation device is a kinematic mechanism…”

Claims 2-20 are also rejected under 35 U.S.C. 112(b) at least for their dependency upon base independent claim 1 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (THOMPSON – US 1,626,056 A).

With regard to claim 1, THOMPSON (Please see Annotated Figs. 1-8 below) disclose a:
Propeller (500) with working pitch, said propeller comprising:
a central body (600) and a plurality of rotatable blades (502) projecting from said central body (600), 
said central body (600) internally housing a hub (503) of a drive shaft (shaft 1) which is arranged coaxial with said hub (503),
said central body (600) further internally housing 
a device (700) for transforming the rotary motion of said hub (503) or of said drive shaft (1) into the rotary motion of said at least one blade (502) around its axis with respect to said central body (600) of said propeller (500), said transformation device (700) being coupled to at least one of said blades (502) and to said hub (503) or to said drive shaft (1),
wherein said transformation device (700
a sleeve (505) mounted coaxially on said hub (503) in a longitudinally sliding manner, provided with surfaces (509) arranged transversely to the longitudinal axis of the hub (503), 
on each of said transverse surfaces (509) a respective slot (506) being formed, engaged by a respective pin (pins 9) of a crank element (cam ring 8) integral with the respective blade (502), 
said sleeve (505) being further provided with cuspid-shape protrusions (504) which extend parallel to the longitudinal axis of said hub (503) as cuspid teeth, 
each of said protrusions (504) having two inclined edges (800), said inclined edges (800) of each protrusion (504) of said sleeve (5056) being suitable to slide, when said hub (503) rotates, on corresponding inclined edges (800) of a corresponding protrusion provided on said hub (503), in such a way as to generate a linear sliding of said sleeve (505) and a consequent movement of said pins (9) in the corresponding slots (506) so as to cause rotation of said crank elements (8) of said blades (502) and simultaneously rotation of said blades (502) around their axis,
said transformation device (700) also providing a pre-compressed elastic element suitable for ensuring the return of said sliding sleeve (505) into the feathered position.
Please note that claim 1 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations “…working pitch that can be regulated automatically to change from a first position defined as feathered position to a second position defined as working position…”, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
THOMPSON has been shown to be structurally capable of performing this/these function(s) “…working pitch that can be regulated automatically to change from a first position defined as feathered position to a second position defined as working position…”.


    PNG
    media_image1.png
    769
    1005
    media_image1.png
    Greyscale

THOMPSON Annotated Figs. 1-8

With regard to claim 2, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON
wherein each slot of said sleeve has a substantially curvilinear profile, or has a rectilinear profile (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 3, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein said protrusions of the respective hub or sleeve are two in number and placed diametrically opposed, said protrusions of said sleeve being of the same shape and size as said protrusions of said hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 4, THOMPSON disclose the propeller according to claim 3, and further on THOMPSON also discloses:
wherein each of said protrusions has a profile with a substantially cuspid or triangular shape (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 5, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein said sleeve further provides three separate longitudinal seats, each suitable for housing a respective screw, each seat being placed at the convergence of each pair of transverse surfaces (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 6, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein said hub is fixed to said central body by means of, on one side, a first threaded ring nut that can be screwed on a threaded end section of said hub and, on the other opposite (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 7, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein inside said central body there is also provided a second threaded stop ring nut located at the aft end of the hub and which can be screwed inside the aft semi-ogive of the central body, suitable for limiting the stroke of said sleeve depending on the selected working pitch indicated in degrees on a graduated crown arranged around said ring nut (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 8, THOMPSON disclose the propeller according to claim 7, and further on THOMPSON also discloses:
wherein said elastic compression element is interposed between said sleeve and said second ring nut to operate the return of said sleeve into the position of abutting against said hub when the rotation of said propeller is stopped, so as to rotate said blades from the working position to the feathering position (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 9, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein said crank member of blade is restrained to said collar of blade by a threaded coupling and elastic peg (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 10, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein each of said blades has a symmetrical profile (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 11, THOMPSON disclose the propeller according to claim 1, and further on THOMPSON also discloses:
wherein each slot of said sleeve has a substantially rectilinear profile (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 12, THOMPSON disclose the propeller according to claim 2, and further on THOMPSON also discloses:
wherein said protrusions of the respective hub or sleeve are two in number and placed diametrically opposed, said protrusions of said sleeve being of the same shape and size as said protrusions of said hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 13, THOMPSON disclose the propeller according to claim 2, and further on THOMPSON also discloses:
wherein said sleeve further provides three separate longitudinal seats, each suitable for housing a respective screw, each seat being placed at the convergence of each pair of transverse surfaces (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 14, THOMPSON disclose the propeller according to claim 3, and further on THOMPSON
wherein said sleeve further provides three separate longitudinal seats, each suitable for housing a respective screw, each seat being placed at the convergence of each pair of transverse surfaces (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 15, THOMPSON disclose the propeller according to claim 4, and further on THOMPSON also discloses:
wherein said sleeve further provides three separate longitudinal seats, each suitable for housing a respective screw, each seat being placed at the convergence of each pair of transverse surfaces (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 16, THOMPSON disclose the propeller according to claim 2, and further on THOMPSON also discloses:
wherein said hub is fixed to said central body by means of, on one side, a first threaded ring nut that can be screwed on a threaded end section of said hub and, on the other opposite side, by means of a threaded nut and screws that lock said threaded nut to the hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 17, THOMPSON disclose the propeller according to claim 3, and further on THOMPSON also discloses:
wherein said hub is fixed to said central body by means of, on one side, a first threaded ring nut that can be screwed on a threaded end section of said hub and, on the other opposite side, by means of a threaded nut and screws that lock said threaded nut to the hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 18, THOMPSON disclose the propeller according to claim 4, and further on THOMPSON also discloses:
wherein said hub is fixed to said central body by means of, on one side, a first threaded ring nut that can be screwed on a threaded end section of said hub and, on the other opposite side, by means of a threaded nut and screws that lock said threaded nut to the hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 19, THOMPSON disclose the propeller according to claim 5, and further on THOMPSON also discloses:
wherein said hub is fixed to said central body by means of, on one side, a first threaded ring nut that can be screwed on a threaded end section of said hub and, on the other opposite side, by means of a threaded nut and screws that lock said threaded nut to the hub (Please see THOMPSON Annotated Figs. 1-8 above).

With regard to claim 20, THOMPSON disclose the propeller according to claim 2, and further on THOMPSON also discloses:
wherein inside said central body there is also provided a second threaded stop ring nut located at the aft end of the hub and which can be screwed inside the aft semi-ogive of the central body, suitable for limiting the stroke of said sleeve depending on the selected working pitch indicated in degrees on a graduated crown arranged around said ring nut (Please see THOMPSON Annotated Figs. 1-8 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747